Citation Nr: 1122574	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-33 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for Meniere's disease. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at an April 2010 hearing before a decision review officer (DRO) at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 dated in August 2009 the Veteran indicated that he wanted a travel board hearing before a Veteran's Law Judge.  In September 2009 the Veteran withdrew his request for a travel board hearing and indicated that, instead, he wanted his case to be heard by a DRO. However, he wrote that he wanted to "reserve the right to be heard by the [B]oard in the future."  In November 2010 the Veteran again requested a hearing before a Veteran's Law Judge.

Insofar as the Veteran has requested a travel board hearing, this case must be remanded to afford the Veteran an opportunity for such a hearing to take place. 

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate action to schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the claims folder.  If the Veteran decides that he does not want to wait for a hearing, he should withdraw the hearing request in writing to the RO.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


